FILED
                              NOT FOR PUBLICATION                           JAN 04 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ABDULRAQEB AHMED ABDO                             No. 08-74817
RAGEH, a.k.a. Basheer Abdo Mohammed
Ahmed,                                            Agency No. A096-400-682

               Petitioner,
                                                  MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Abdulraqeb Ahmed Abdo Rageh, a native and citizen of Yemen, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal, and protection under the Convention Against Torture (“CAT”). Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010), and we deny in part and dismiss in part the petition for review.

      Rageh fails to challenge the agency’s dispositive determination that his

asylum application was time-barred. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues that are not addressed in the argument portion of a

brief are deemed waived). Accordingly, his asylum claim fails.

      Substantial evidence supports the agency’s adverse credibility determination

because Rageh omitted from his asylum application and declaration that he was

jailed by local police in cooperation with his persecutors, see Husyev v. Mukasey,

528 F.3d 1172, 1183 (9th Cir. 2008), and the agency reasonably rejected his

explanation for the omission, see Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir.

2007). In the absence of credible testimony, Rageh’s withholding of removal

claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Rageh’s CAT claim is based on the same testimony found to be not

credible, and he points to no other evidence that shows it is more likely than not he

would be tortured if returned to Yemen, his CAT claim also fails. See id. at

1156-57.


                                          2                                    08-74817
      Finally, we lack jurisdiction to review the agency’s discretionary decision to

deny voluntary departure. See 8 U.S.C. § 1252(a)(2)(B)(i); Gil v. Holder, 651 F.3d
1000, 1006 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    08-74817